DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-16) in the reply filed on 3/31/2021 is acknowledged. 
Claims 17-22 are withdrawn as being drawn to a nonelected invention. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwabuchi (US Pub No. 2013/0296933).
Regarding claim 1, Kashiwabuchi discloses a suture comprising a plurality of fibers (Paragraphs 0015 and 0017) (multi-filament), the fibers comprising a biocompatible polymer (Paragraph 0015) and one or more therapeutic, diagnostic, or prophylactic agents (Paragraph 0015), wherein the plurality of fibers are braided in a bundle to form multifilament suture (Paragraphs 0017 and 0040), wherein the suture has a size and a tensile strength necessary to meet the United States Pharmacopeia (U.S.P.) criteria (Paragraphs 0015, 0038 and 0040-0041).
Regarding claim 2, wherein the suture has a diameter between 20 um and less than 30 um and a tensile strength greater than 0.24 N (Paragraphs 0040-0041) [The suture of Kashiwabuchi has a diameter of approximately 10 um to approximately 100um as disclosed in Paragraph 0040 which meets the range above and also, the suture of Kashiwabuchi has a tensile strength of at least about 600, 650, 700, 750, 800, 850, 900, 950 or 1000 MPa as disclosed in Paragraph 0041 which meets the range above].
Regarding claim 3, wherein the suture has a diameter between 30 um and less than 40 um, and a tensile strength greater than 0.49 N (Paragraphs 0040-0041) [The suture of Kashiwabuchi has a diameter of approximately 10 um to approximately 100um as disclosed in Paragraph 0040 which meets the range above and also, the suture of Kashiwabuchi has a tensile strength of at least about 600, 650, 700, 750, 800, 850, 900, 950 or 1000 MPa as disclosed in Paragraph 0041 which meets the range above].
Regarding claim 4, wherein the suture has a diameter between 40 um and less than 50 um, and a tensile strength greater than 0.69 N (Paragraphs 0040-0041) [The suture of Kashiwabuchi has a diameter of approximately 10 um to approximately 100um as disclosed in Paragraph 0040 which meets the range above and also, the suture of Kashiwabuchi has a tensile strength of at least about 600, 650, 700, 750, 800, 850, 900, 950 or 1000 MPa as disclosed in Paragraph 0041 which meets the range above].
Regarding claim 5, wherein the suture has a diameter between 50 um and less than 70 um, and a tensile strength greater than 1.37 N (Paragraphs 0040-0041) [The suture of Kashiwabuchi has a diameter of approximately 10 um to approximately 100um as disclosed in Paragraph 0040 which meets the range above and also, the suture of Kashiwabuchi has a tensile strength of at least about 600, 650, 700, 750, 800, 850, 900, 950 or 1000 MPa as disclosed in Paragraph 0041 which meets the range above].
Regarding claim 6, wherein the therapeutic or prophylactic comprises an anti-inflammatory agent (Paragraph 0016).
Regarding claim 7, wherein the biocompatible polymer is a polyhydroxyacids (Paragraph 0044).
Regarding claim 8, wherein the biocompatible fibers further comprise a hydrophilic polymer (Paragraph 0050).
claims 11-12).
Regarding claim 10, wherein the biocompatible polymer comprises polyglycolide (Paragraph 0045).
Regarding claim 11, wherein the biocompatible polymer comprises polyglycolide (Paragraph 0045) and the therapeutic, diagnostic, or prognostic agent comprises levofloxacin (Paragraph 0060).
Regarding claim 13, wherein the suture releases an effective amount of the therapeutic, prophylactic, or diagnostic agent for at least 7 days (Paragraph 0016).
Regarding claim 14, comprising a coating (Paragraph 0067).
Regarding claim 15, wherein the fibers coat around another thread (Paragraph 0067).
Regarding claim 16, wherein the coating releases an effective amount of the therapeutic, prophylactic, or diagnostic agent for at least seven days (Paragraph 0016).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabuchi (US Pub No. 2013/0296933) as applied to claim 1 above, and further in view of Maiorino (US Pub No. 2009/0076543).
Regarding claim 12, Kashiwabuchi discloses all of the elements of claim 1 above including wherein the biocompatible polymer comprises polyglycolide (Paragraph 0045) but fails to disclose the therapeutic, diagnostic, or prognostic agent comprises rapamycin, tacrolimus, everolimus, paclitaxel, or a combination thereof.
Maiorino, in the analogous art of sutures, teaches (Figures 1) a suture that includes a chemotherapeutic being paclitaxel (Paragraph 0052). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture of Kashiwabuchi to have included a chemotherapeutic being paclitaxel as taught by Maiorino, in order to treat different forms of cancer (Maiorino, Paragraph 0052). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771